DISMISS and Opinion Filed March 25, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00341-CV

                       IN RE JOE TRAMPAS BENAVIDES, Relator

                 Original Proceeding from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F99-21709-MW

                            MEMORANDUM OPINION
                        Before Justices Bridges, Stoddart, and Whitehill
                                  Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to enforce his plea agreement. A post-conviction petition for writ of mandamus premised

on failure to specifically enforce a plea agreement is an improper collateral attack on the

conviction. See In re Malone, No. 05-14-01458-CV, 2014 WL 6779279, at *2 (Tex. App.—

Dallas Dec. 2, 2014, orig. proceeding) (mem. op.) (concluding Court lacked jurisdiction over

complaint that trial court had failed to specifically enforce his plea agreement); In re Jackson,

No. 05–14–00988–CV, 2014 WL 3962822, at *1 (Tex. App.—Dallas Aug. 14, 2014, orig.

proceeding) (mem. op.) (same)

       The only proper means of collaterally attacking confinement pursuant to a final felony

conviction is via petition for writ of habeas corpus under article 11.07 of the code of criminal

procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (West Supp. 2014) (“After conviction

the procedure outlined in this Act shall be exclusive and any other proceeding shall be void and
of no force and effect in discharging the prisoner.”).       This Court has no jurisdiction over

complaints that should be raised by post-conviction habeas corpus proceedings brought under

article 11.07. See TEX. CODE CRIM. P. ANN. arts. 11.05, 11.07 (West 2005 & Supp. 2014); see

also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.

proceeding) (in granting writ of mandamus to vacate judgment of conviction, court of appeals

usurped exclusive authority of court of criminal appeals to grant post-conviction relief).

       We DISMISS the petition for want of jurisdiction.




                                                      / Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE

150341F.P05




                                                –2–